            Case 2:19-cv-01439-KJM-KJN Document 38 Filed 08/27/20 Page 1 of 2


 1   RANDY J. RISNER
     Interim City Attorney, SBN 172552
 2
     CITY OF VALLEJO, City Hall
 3   555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
 4   Tel: (707) 648-4545
 5   Fax: (707) 648-4687

 6   JOHN R. WHITEFLEET, SBN 213301
     PORTER | SCOTT
 7   350 University Ave., Suite 200
 8   Sacramento, CA
     Tel: (916) 929-1481
 9   Fax: (916) 927-3706
     Email: jwhitfleet@porterscott.com
10
11   Attorneys for Defendants: CITY OF VALLEJO (also erroneously sued herein as
     VALLEJO POLICE DEPARTMENT)
12
                                  UNITED STATES DISTRICT COURT
13                     EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
14
15   JOSEPH LAKE,                                         CASE NO.: 2-19-cv-01439-KJM-KJN
16                     Plaintiff,                         STIPULATION TO MODIFY
17                                                        SCHEDULING ORDER
     v.
18
     CITY OF VALLEJO et al
19
20
                       Defendants.
21                                              /
22           Plaintiff JOSEPH LAKE and Defendant CITY OF VALLEJO (also erroneously sued herein as
23   VALLEJO POLICE DEPARTMENT), by and through their respective undersigned counsel of record,
24   hereby stipulate to modify the Pretrial Scheduling Order dated December 23, 2019 (ECF No. 14), as
25   follows:
26           Insofar as Plaintiff recently filed an Amended Complaint and filed a motion for leave to file a
27   Second Amended Complaint, and Defendant has filed motions to strike the Amended Complaint, all of
28   which are currently pending, the outcome of which may determine the further scope of discovery such

     {02258400.DOCX}                                  1

                                     STIPULATION TO MODIFY SCHEDULING ORDER
            Case 2:19-cv-01439-KJM-KJN Document 38 Filed 08/27/20 Page 2 of 2


 1   that the case is not currently “at issue”, and in light of the state and local restrictions due to COVID-19
 2   which arose after the court issued the Pretrial Scheduling Order dated December 23, 2019 (ECF No. 14,
 3   but which has and will continue to hamper the ability of the parties to conduct discovery, submit good
 4   cause exists to modify the Pretrial Scheduling Order dated December 23, 2019 (ECF No. 14) as follows:
 5   Deadline                           Current Date                        New Date
 6
     Discovery                          August 31, 2020                     November 13, 2020
 7
 8   Expert Disclosures                 August 14, 2020                     November 1, 2020
 9
     Expert Rebuttal                    August 31, 2020                     November 13, 2020
10
11                                                Respectfully submitted,
12
     Dated: August 26, 2020                       PORTER SCOTT
13                                                A PROFESSIONAL CORPORATION
14
15                                                By /s/ John R. Whitefleet
                                                      John R. Whitefleet
16                                                    Attorney for Defendant CITY OF VALLEJO
17
     Dated: August 26, 2020                       LAW OFFICES OF WENDY CHAU
18
19
20                                                By /s/ Wendy Chau (authorized on 08/07/2020)
                                                      Wendy Chau
21
                                                      Attorney for Plaintiff JOSEPH LAKE
22
23
                                                       ORDER
24
25           Good cause appearing, it is so ordered.

26   DATED: August 26, 2020.
27
28

     {02258400.DOCX}                                   2

                                  STIPULATION TO MODIFY SCHEDULING ORDER
